Citation Nr: 0315736
Decision Date: 05/30/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-01 976	)	DATE MAY 30, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant J.L. (the veterans daughter) became permanently incapable of self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

 


INTRODUCTION

The veteran had active military service and died in May 1962.

The appellant is the veterans child and was born on August 14, 1960.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which denied the appellants claim seeking entitlement to permanent incapacity for self-support.  

In an order issued in August 2002, the Court vacated the Board's decision and remanded the case.  The Court ordered the Board to ensure proper application of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


REMAND

In January 2003, the Board attempted to develop the record in this case.  However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit, in Disabled American Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), invalidated, in part, the Boards development authority.  For thios reason, this case must be remanded to the RO.  Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims files and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 State. 2096 (2000), is completed.  In particular, the RO should ensure that the new notification requirements and development procedures codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, and the duty-to-assist regulations, found at 66 Fed. Reg. 45,620-32 (Aug. 27, 2001), are fully complied with and satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefit sought is not granted, the appellant and her attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by the RO.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  _________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).


